Case: 21-40646     Document: 00516329125         Page: 1     Date Filed: 05/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 23, 2022
                                  No. 21-40646                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Oscar Alejandro Zapata,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 6:19-CR-94-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Oscar Alejandro Zapata, federal prisoner # 97037-479, pled guilty to
   conspiracy to transport undocumented aliens within the United States for
   financial gain. He was sentenced to 24 months in prison, followed by two
   years of supervised release. The district court imposed several conditions of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40646      Document: 00516329125           Page: 2    Date Filed: 05/23/2022




                                     No. 21-40646


   supervised release, including the special condition that Zapata participate in
   an inpatient or outpatient substance abuse treatment program. Zapata’s term
   of supervised release began on March 26, 2021.
          On August 25, 2021, the district court found that Zapata had violated
   the terms of his supervision by committing two additional law violations and
   by failing to participate in substance abuse treatment. The court revoked
   Zapata’s supervised release and sentenced him to six months in prison,
   followed by a one-year term of supervised release. The court ordered, as
   conditions of supervision, that Zapata participate in both mental health and
   substance abuse treatment programs.          The court designated Zapata’s
   substance abuse treatment as “outpatient,” but further ordered that he
   “participate in a community treatment center, halfway house, or similar
   facility for a period of up to 180 days” following his release.
          Zapata now asserts that the district court erred by imposing up to 180
   days of community confinement without supporting evidence or explanation.
   Because Zapata failed to object to this special condition in the district court,
   we review only for plain error. See United States v. Hinojosa, 956 F.3d 331,
   334 (5th Cir. 2020); Puckett v. United States, 556 U.S. 129, 135 (2009).
   Though district courts have broad discretion to impose special conditions of
   supervised release, three requirements must be met:
          First, the condition must be reasonably related to one of four
          factors in § 3553(a): (1) the nature and circumstances of the
          offense and the history and characteristics of the defendant;
          (2) the adequate deterrence of criminal conduct; (3) the
          protection of the public from further crimes of the defendant;
          and (4) the provision of needed educational or vocational
          training, medical care, or other correctional treatment.
          Second, the condition cannot impose any greater deprivation
          of liberty than is reasonably necessary to advance deterrence,
          protect the public from the defendant, and advance the




                                          2
Case: 21-40646     Document: 00516329125           Page: 3   Date Filed: 05/23/2022




                                    No. 21-40646


          defendant’s correctional needs. Third, the condition must be
          consistent with any pertinent policy statements issued by the
          Sentencing Commission.
   Hinojosa, 956 F.3d at 334 (quoting United States v. Hathorn, 920 F.3d 982,
   984 (5th Cir. 2019)); see 18 U.S.C. § 3583(d)(1)–(3). District courts must
   provide factual findings to justify the imposition of special conditions of
   supervised release. United States v. Salazar, 743 F.3d 445, 451 (5th Cir.
   2014). But absent such findings, we “may nevertheless affirm a special
   condition ‘where the [district] court’s reasoning can be inferred after an
   examination of the record.’” United States v. Caravayo, 809 F.3d 269, 275
   (5th Cir. 2015) (quoting Salazar, 743 F.3d at 451).
          Zapata does not dispute that the mental health and substance abuse
   treatment conditions “find ample record support.” Unlike those conditions,
   he argues, the community confinement condition “is improper because the
   district court failed to explain any basis for imposing it and the record
   contains no evidence to justify its imposition.”
          But the district court explained the need for Zapata to have mental
   health and substance abuse treatment in either an inpatient or outpatient
   setting. The district court heard from Zapata and his counsel about his lack
   of self-discipline and control, which led to his failure to participate in the
   originally imposed treatment. And after consulting with the probation
   officer, the district court selected outpatient treatment. It may be inferred
   from the record that the district court imposed community confinement for
   the purpose of providing Zapata with the support and structure that would
   allow him to be treated successfully for his mental health and substance abuse
   issues on an outpatient basis. Consequently, Zapata has not shown error,
   plain or otherwise, in the district court’s imposition of community
   confinement. See Hinojosa, 956 F.3d at 334–35.
                                                                 AFFIRMED.



                                         3